Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 27 September 1814
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear caroline:
Quincy, September 27th, 1814.

This morning’s post brought me your letter of the 20th. We were all delighted; grandfather’s tears watered his cheek when he read the letter; Susan skipped with all her warmth and ardour, into every part of the scene.
“In joyous youth, what soul hath never known,
Thoughts, feelings, taste, harmonious to its own.”
S. walked her mile and a half to communicate the grateful tidings; every heart and eye participated with you.
I shall not say anything about the wonders of the world, for this reason, I know not what to say; yet I cannot help feeling pity, or commiseration for Buonaparte; to what part of the world can he flee? Some say America! I do not want him here, although I think he would be quite harmless,  deprived as he is, of all power, authority, and means.
By the help of one night’s refreshing sleep, I am enabled to write to you this morning, knowing not what the morrow may bring forth. Four score and ten is an age, when we can neither expect health, or much strength, when our strength is weakness. I cannot say that I have no pleasure in my days; I have abundant in this, my sickness. I have had kind, attentive friends, a skilful physician, and every human aid: is there not pleasure in all this? and unto the Great First Cause be the praise.
Dear, tempting child, how pleased I should be to make you the visit you so pathetically urge; but would it not be too hazardous for your grandfather, at his age, to undertake? True, we enjoy as much health, and as good spirits as can be expected, and more than we had reason to look for, considering the many scenes we have passed through; but we must finish our course in our own habitation, and not venture beyond a day’s journey. I might be hazardous enough to run the risk, but I would not have your grandfather, who yet may outlive me, through so many years older. So, dear girl, we thank you for your invitation, and feel at our hearts, the value of it, but must content ourselves with the hope, if we live, of seeing you and yours the next spring.
I have lately been reading Lady Morgan’s France; she is entertaining, and gives us many pleasant anecdotes. I do not like her affectation of new words; the reviewers may properly attack them—she is, however, an interesting traveller to me, although no favourite with the English.
To rise with dignity, and fall with ease, is a very desirable qualification; but such is the frailty of human nature; adversity is better calculated to call forth the virtues, than prosperity, which puffeth up, and is unseemly.
I have not yet thanked you for your letter from New–York. I entered into all your feelings so simply and pathetically described, while wandering through scenes which awakened recollections to “joys that were past, never to return.”
How much does the heart pant for the renewal of those affections, which once so cordially greeted an absent friend, when visiting the same spot; the unbidden tear starts, and memory sighs, all, all is changed—a new set “come tittering on, and push us off the stage.”
But while this heart beats, and this hand hath warmth, and reason retains its seat, my dear Caroline will be joyfully received and welcomed by her affectionate grandmother, 
A. A.